Citation Nr: 0927714	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-13 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), claimed as due to sexual assault.

2.  Entitlement to service connection for bipolar disorder, 
also claimed as panic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1978 to 
June 1988.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks to establish service connection for 
psychological disorders -specifically PTSD (claimed as due to 
sexual assault) and bipolar disorder (also claimed as panic 
disorder), that he attributes to his military service. 

The Veteran's VA treatment records show that he has been 
diagnosed with various psychological disorders -including 
PTSD, anxiety disorder, bipolar disorder, panic disorder with 
agoraphobia, major depressive disorder, bereavement, mood 
disorder, personality disorder, substance abuse disorder, 
tobacco abuse disorder, and alcohol dependence disorder.  So, 
there is competent medical evidence that he has psychological 
disorders; but, a medical examination and opinion are 
required in order to reconcile these various diagnoses of 
record.  See Clemons v. Shinseki, No. 07-558 (Feb. 17, 2009) 
(noting that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Furthermore, the Veteran's service treatment records show 
that he received mental health treatment (to include 
substance abuse treatment) while in-service.  So, there is 
competent medical evidence of in-service incurrences of 
mental symptoms as might relate to a current psychological 
disorder(s).  And, concerning all of this, the Veteran 
essentially asserts that he has psychological disorders, 
including PTSD, that are attributable to in-service incidents 
of sexual assault -either directly or secondary to PTSD.  He 
is not competent to provide evidence of such etiological 
relationships.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  While an examination was 
scheduled for him in February 2009, he failed to appear and 
has since indicated a desire to have an examination 
rescheduled.  On remand, another examination should be 
scheduled for the Veteran. 

Also, as the Veteran asserts that he has PTSD due to in-
service sexual assault and cites behavior changes as 
indicative of this occurrence, it is necessary that all of 
his service personnel records be associated with his claims 
file.  See Patton v. West, 12 Vet. App. 272, 277 (1999); see 
38 C.F.R. § 3.304(f)(3) (2008) (when a PTSD claim is based on 
in-service sexual assault, evidence of behavior changes 
may constitute credible evidence of the occurrence of a 
stressor).  While the record shows that in September 2005 VA 
requested the Veteran's entire service personnel file, there 
is a handwritten on the envelope containing the records 
suggesting that all of those personnel records may not be 
associated with his file.  So, on remand, any outstanding 
service personnel records should be obtained. See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

The Board notes that the Veteran has not been provided notice 
advising him that evidence from sources other than his 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor such 
that he may have the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence 
in accordance with 38 C.F.R. § 3.304(f)(3).  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  On remand, 
this notice must be provided to the Veteran so he may have 
the opportunity to provide such evidence.  

The Board also observes that the Veteran receives VA mental 
health treatment, and records of his VA care, dated since 
December 2008, have not been associated with the claims 
folder.  On remand, these records must be obtained.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  In follow-up to the September 2005 
request for the National Personnel Records 
Center (NPRC) to provide the Veteran's 
complete personnel file, inquire as to 
whether there are any missing records, 
and, if so, request the Veteran's complete 
personnel file and undertake all 
appropriate development to ensure that all 
available records are associated with the 
Veteran's claims file.

2.  The RO should obtain any pertinent VA 
medical records, dated since December 
2008.  If no such records exist, that fact 
should be noted in the claims file.

3.  Send the Veteran notice advising him 
that evidence from sources other than his 
service records or evidence of behavior 
changes may constitute credible supporting 
evidence of the stressor such that he may 
have the opportunity to furnish this type 
of evidence or advise VA of potential 
sources of such evidence in accordance 
with 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in § 3.304(f)(3) must 
be included in the notification letter.  
He must be given an opportunity to submit 
this type of alternative supporting 
evidence.

4.  After associating all outstanding 
records and additional evidence with the 
Veteran's claims file, schedule the 
Veteran for a VA examination to assess the 
nature and etiology of his psychological 
disorders.  All indicated tests, if any, 
should be conducted.  The claims file must 
be made available to and be reviewed by 
the examiner and the examination report 
should note that the claims file was 
reviewed.  

Should the examiner diagnose PTSD, the 
examiner should provide an opinion as to 
whether it is at least as likely as not, 
i.e., at least a 50 percent probability or 
greater, that (a) the Veteran has PTSD due 
to in-service sexual assault, and (b) if 
the Veteran has a diagnosis(es) other than 
PTSD, whether such other psychological 
disorder(s) is/are related to an event, 
injury, or disease in service -including 
secondarily related to any other disorder 
related to the Veteran's service 
(including PTSD) and in-service 
psychiatric treatment.  

In rendering these opinions, the examiner 
is requested to attempt to reconcile the 
various mental health diagnoses of record.  
A complete rationale must be provided for 
all opinions expressed.  The examiner must 
acknowledge and discuss any lay evidence 
of a continuity of symptomatology.  

5.  Then, readjudicate the Veteran's claims 
for service connection.  If the disposition 
remains unfavorable as to any claim, 
send the Veteran and his representative 
another supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of the claim(s).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim. 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




